Citation Nr: 0804784	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  06-03 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a compensable disability rating for a scar 
on the left cheek.

2.  Entitlement to service connection for a left eye 
disability as secondary to a scar on the left cheek.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1966 and is a recipient of the Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, and a February 2006 rating decision of 
the RO in Newark, New Jersey.


FINDINGS OF FACT

1.  The scar on the veteran's left cheek is approximately two 
centimeters long and is hardly visible.

2.  The veteran's left eye disability is not etiologically 
related to the service-connected scar on his left cheek.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for a 
scar on the left cheek have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.118, Diagnostic 
Codes 7800, 7803, 7804, 7805 (2007).

2.  A left eye disability is not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.310(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, VA must also request that the 
veteran provide any evidence in the claimant's possession 
that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The Court further held that VA failed to demonstrate that 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, 
§ 401, 116 Stat. 2820, 2832) (providing that '[i]n making the 
determinations under [section 7261(a)], the Court shall...take 
due account of the rule of prejudicial error')."  Id. at 
121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the veteran's claim for a compensable 
disability rating for a left cheek scar, the record reflects 
that the RO provided him with the notice required under the 
VCAA by letter mailed in December 2003, prior to its initial 
adjudication of the claim.  The RO provided the veteran with 
the required notice in connection with his claim for service 
connection for a left eye disability by letter mailed in 
October 2005, also prior to its initial adjudication of the 
claim.  The October 2005 letter specifically requested the 
veteran to submit all pertinent evidence in his possession.

Although the veteran was not provided notice with respect to 
the effective-date element of either claim or the disability-
rating element of the service connection claim until 
September 2006, after the initial adjudication of the claims, 
the Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that a compensable disability 
rating for a left cheek scar and service connection for a 
left eye disability are not warranted.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide timely notice with respect to those 
elements of the claims is no more than harmless error.

The Board notes that the RO requested but was unable to 
obtain the veteran's service medical records.  However, those 
records are not relevant to the veteran's claims for a 
compensable disability rating and for service connection on a 
secondary basis.  Additionally, the record reflects that 
pertinent VA and private treatment records have been obtained 
and that the veteran has been afforded two VA examinations.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
either of the claims.  The Board also is unaware of any such 
outstanding evidence.  Therefore, the Board is satisfied that 
the RO has complied with the duty to assist requirements of 
the VCAA and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claims.

Increased Rating Claim

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Disfigurement of the head, face, or neck is assigned a 10 
percent evaluation if there is one characteristic of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  The 
eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:  (1) A scar five or 
more inches [13 or more centimeters (cm.)] in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at widest part; 
(3) The surface contour of the scar is elevated or depressed 
on palpation; (4) The scar is adherent to underlying tissue; 
(5) The skin is hypo- or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.); (6) The skin texture is 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) There is 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); (8) The skin is indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  Id.

A 10 percent evaluation is authorized for superficial, 
unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803.  
Note following Diagnostic Code 7803 provide that a 
"superficial" scar is one not associated with underlying 
soft tissue damage, whereas an "unstable" scar is one 
where, for any reason, there is frequent loss of covering of 
the skin over the scar.  

Under Diagnostic Code 7804, a 10 percent is warranted for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.

Also, under Diagnostic Code 7805, other scars may be limited 
on the basis of limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2007).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected left cheek scar.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.

The veteran contends that a compensable disability rating is 
warranted for the scar on his left cheek.  In his March 2005 
notice of disagreement, he stated that the scar disfigures 
him and is painful to the touch.  He reiterated these 
statements in his January 2006 substantive appeal (VA Form 9) 
and added that his scar was five cm. long and caused his eye 
to be puffy.

In September 2005, the veteran was afforded a VA examination 
to determine the severity of his service-connected left cheek 
scar.  Physical examination revealed a scar two cm. long in 
the left mid-cheek area.  The examiner described the scar as 
a "hair line scar" and noted that it was hardly visible, 
well-healed, and well-hidden in the wrinkle pattern of the 
left cheek.  It was slightly hypopigmented and affected 
approximately one percent of the veteran's exposed skin area.  
The scar was superficial and stable, and there was no 
induration, edema, or keloid formation.  The skin around the 
scar surface was normal.  It did not affect range of motion, 
result in functional impairment, or cause facial deformity or 
disfigurement.  There was no inflexibility the area of the 
scar, and there was no elevation or depression of the contour 
of the scar on palpation.  

Based on the medical evidence of record, the Board finds that 
the scar on the veteran's left cheek does not warrant a 
compensable disability rating.  Although the scar is slightly 
hypopigmented, the total scar area is far less than the six 
square inches (39 sq. cm.) required for a compensable rating.  
The medical evidence does not establish the existence of any 
of the remaining seven characteristics of disfigurement.  
There is no objective evidence that the scar it painful.  
Moreover, the scarring is not unstable and does not result in 
any functional impairment.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
scar on the veteran's left cheek warranted a compensable 
rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

Service Connection Claim

Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice- 
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

In order to prevail on the issue of secondary service 
connection, the record must contain medical evidence of a 
current disability and medical evidence of a nexus between 
the current disability and a service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Initially, the Board notes that the evidence does not show, 
and the veteran does not contend, that service connection is 
warranted for a left eye disability on a direct basis.  The 
veteran does contend that service connection is warranted for 
a left eye disability because it results from the service-
connected scar on his left cheek.  Specifically, he stated in 
his January 2006 substantive appeal (VA Form 9) that the scar 
causes his left eye to be puffy and weak.

VA outpatient treatment records dated from September 2001 to 
January 2004 reflect that the veteran repeatedly complained 
of tearing and floaters in his left eye.  He described the 
tearing symptom as feeling like a rain drop was running into 
his eye.  The outpatient treatment records contain numerous 
assessments applicable to both the left and right eyes, 
including glaucoma, vertical elongation, compound myopic 
astigmatism, and mid-peripheral reticulocyte degeneration.

The veteran was afforded a VA examination in April 2006 to 
determine whether any left eye disability was related to the 
service-connected scar on his left cheek.  The veteran 
recounted the history of his scar and complained of seeing 
floaters in his left eye for approximately three years.  The 
examiner diagnosed the veteran with cataracts, left eye 
greater than right; glaucoma suspect; refractive error; and 
posterior vitreous detachment in the left eye.  He opined 
that none of these conditions was related to the veteran's 
cheek injury.

There is no contrary medical opinion of record.  The Board 
acknowledges the veteran's belief that his service-connected 
scar causes his left eye to be puffy and weak.  However, as a 
layperson without medical training, the veteran is not 
qualified to render an opinion concerning the etiology of his 
diagnosed left eye conditions.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Based on the discussion above, the Board finds that the 
preponderance of the evidence establishes that the veteran's 
left eye disability is not etiologically related to the 
service-connected scar on his left cheek.  Accordingly, 
service connection for a left eye disability as secondary to 
a left cheek scar is not warranted.  


ORDER

A compensable disability rating for a scar on the left cheek 
is denied.

Service connection for a left eye disability as secondary to 
a scar on the left cheek is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


